DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 10125871).
 	Regarding claim 1, Yasuda et al. discloses a system 10 Fig. 1 for an engine, comprising: a wire ring 33 configured to extend circumferentially around a circular combustion aperture 24 of a cylinder head gasket 20, the wire ring comprising a metal deposition 35 on a surface of a plurality of selective sections.  However, Yasuda et al. fails to explicitly disclose where sections of the wire ring arranged farther from a plurality of bolt apertures of the cylinder head gasket include the metal deposition.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the metal depositions around selected areas for enhanced sealing and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 	Regarding claims 2 and 11, Yasuda et al. as modified discloses wherein sections of the wire ring 33 located closer to the plurality of bolt apertures 26 of the cylinder head gasket 20 are devoid of the metal deposition 35. 	Regarding claim 3, Yasuda et al. as modified fails to explicitly disclose wherein the metal deposition 35 has a thickness range of 0.001-0.006 inches.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the deposition to any number of ranges (i.e. 0.001-0.006 inches) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claims 4 and 14, Yasuda et al. as modified fails to explicitly disclose the process in which the metal is deposited either by a chemical or by electroplating process.  Nevertheless, product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  For the purposes of examination, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited step(s) imply the reference(s) provided discloses the metal deposition structure. 	Regarding claims 5 and 15, Yasuda et al. as modified fails to explicitly disclose wherein the metal is chosen from a group of nickel, copper, aluminum, or nickel-Teflon.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material based on the application in which the material is placed and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 6, Yasuda et al. as modified discloses wherein the surface of each section of the wire ring 33 lying at a mid-span point between any two consecutive bolt apertures 26 of the plurality of bolt apertures of the cylinder head gasket 20 includes the metal deposition 35. 	Regarding claims 9 and 13, Yasuda et al. as modified discloses wherein the wire ring 33 is made up of low carbon steel or stainless steel. 	Regarding claim 10, Yasuda et al. as modified discloses a system 10 Fig 1 for an internal combustion engine, comprising: a gasket plate 20; a plurality of circular combustion apertures 26 positioned on the gasket plate, the plurality of circular combustion apertures 24 configured to register with a plurality of cylinder bore openings 15 of the engine 13; a plurality of bolt apertures 26 distributed on the gasket plate, the plurality of bolt apertures alternating with the plurality of circular combustion apertures; and a plurality of wire rings 33, each wire ring extending circumferentially around a corresponding circular combustion aperture of the plurality of circular combustion apertures, and where a surface of a plurality of selective sections of each wire ring lying at a mid-span point between two consecutive bolt apertures of the plurality of bolt apertures includes a metal deposition 35. 	Regarding claim 12, Yasuda et al. as modified discloses wherein each bolt aperture 26 of the plurality of bolt apertures allows a bolt 11 to pass through capable of creating a zone of high compression on the sections of each wire ring 33 that are located closer to the bolt and a zone of low compression on the sections of each wire ring that are located farther from the bolt. 	Regarding claim 18, Yasuda et al. as modified discloses a sealing system for an automotive engine Fig. 1, comprising: an engine block 13 having a plurality of cylinder bore openings 15 and a crankcase; a cylinder head 10 positioned on the engine block; a head gasket 20 compressed between the engine block and the cylinder head, the head gasket having: a gasket plate; a plurality of circular combustion apertures 24 positioned on the gasket plate, the plurality of circular combustion apertures configured to register with the plurality of cylinder bore openings 15 of the engine block; a plurality of bolt apertures 26 distributed on the gasket plate, the plurality of bolt apertures alternating with the plurality of circular combustion apertures; and a plurality of wire rings 33, each wire ring extending circumferentially around a corresponding circular combustion aperture of the plurality of circular combustion apertures, wherein a surface of each wire ring includes a metal coating 35 on sections of the wire ring spanning between two consecutive bolt apertures of the plurality of bolt apertures, and wherein sections of the wire ring located closer to the plurality of bolt apertures are devoid of the metal coating; and a plurality of bolts 11 passing through the plurality of bolt apertures of the head gasket clamping the cylinder head, the head gasket and the engine block. 	Regarding claim 19, Yasuda et al. as modified discloses  wherein each wire ring 33 of the head gasket  20 is configured to have a variable thickness along an entire circumference, and wherein uncoated sections of each wire ring alternate with the metal coated sections 35.

Allowable Subject Matter
Claims 7, 8, 16 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In view of a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claims 7, 8, 16 17 and 20 including where the metal deposition on the surface of each section of the plurality of selective sections of the wire ring includes a two-stepped thickness. The two-stepped thickness including a double surface coating in a middle region and a single surface coating on each of a first end region and a second end region of each section of the plurality of selective sections of the wire ring.  There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675